Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments filed 11/30/22 overcome the rejections set forth under 35 USC 112 in the office action mailed 9/1/22, but do not overcome the rejections set forth under 35 USC 103, which are maintained below. New claim objections, necessitated by the amendments to claims 6-7, are also set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/22 has been entered.
 

Claim Objections
Claims 6-7 are objected to because of the following informalities:  At the end of claims 6-7, “group” should be “groups”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (CN 105016624 A) in view of Shirakawa (U.S. Pat. No. 6,958,172).
An English-language machine translation of Xu, filed by applicant on 2/28/22, has been used in setting forth this rejection, and the paragraph numbers referred to herein are those of the translation.
In paragraph 8 Xu discloses a hydrophilic self-cleaning coating solution comprising 0.1 to 5% by weight of a polyether siloxane and 0.1 to 5% by weight of a titanate. The polyether siloxane is a polyether trimethoxysilane. The methoxysilane groups meet the limitations of the hydrolyzable groups of claims 6-7 (noting that claims 6-7 do not further limit claim 1, as discussed in paragraph 4 above), and a polyether trimethoxysilane meets the limitations of amended claim 1 as it contains one hydrophilic-chain containing group and three hydrolyzable groups. Xu further discloses in paragraph that the titanate can be tetraethyl titanate, meeting the limitations of the metal alkoxide (B) of claim 1. In paragraph 21 Xu discloses applying the coating to a substrate, meeting the limitations of the method step of claim 9 and forming a coated substrate as recited in claim 12. Xu does not disclose specific suitable polyethers for the polyether trimethoxysilane.
In column 1 lines 17-20 Shirakawa discloses films (coatings) having abrasion resistance and defogging properties. It is noted that paragraph 15 of Xu discloses coatings having improved abrasion (scratch) resistance, and that Xu also discloses that substrates become dirty due to pollutants present in the fog. Shirakawa discloses in column 2 lines 27-30 that the film comprises a hydrophilic organic compound. In column 4 lines 24-40 Shirakawa discloses that the organic compound can comprise a hydrophilic group with a reactive end group and a non-hydrophilic, non-reactive end group (structure IV) of Shirakawa. In column 4 line 47 and column 5 lines 5-30 (formula 1) Shirakawa discloses that the hydrophilic group can be a polyethylene oxide, as in the R2-O repeat unit of amended claim 1 and 3, where the R2 group is an ethylene group, and the reactive end groups can be trialkoxysilyl groups, such as the trimethoxysilane group of Xu. In column 4 lines 37-39 Shirakawa discloses that the non-hydrophilic, non-reactive end group is a hydrocarbon having 1 to 3 carbons. When formula 1 of Shirakawa is modified to have a non-reactive group as the R2 group, as in structure IV of Shirakawa, the group of Shirakawa corresponding to the R1 group of claim 1 (including the oxygen atom in the repeat unit) can be an alkoxy or methoxy group as recited in claims 4-5. When the R1 group of Shirakawa is a trialkoxysilyl group, the methylene linking the R1 group and oxygen atoms in formula 1 of Shirakawa meets the limitations of the R3 group of amended claim 1. Shirakawa discloses in column 22-25 that when the hydrophilic organic compound is a polyether, it generally has a molecular weight of 150 to 1500, implying a number of repeat units at least overlapping the range recited for n of amended claim 1, noting that an ethylene oxide repeat unit has a molecular weight of about 44. Shirakawa a therefore discloses hydrophilic organosilicon compounds meeting the limitations of amended claims 1 and 3-5, and when the trialkoxysilyl groups are the trimethoxysilane groups of Xu, claims 6-7 are met as well.
As discussed above, Xu discloses that the composition comprises 0.1 to 5% by weight of an organosilicon compound and 0.1 to 5% by weight of a metal alkoxide (tetraethyl titanate), leading to a weight ratio ranging from 0.02 to 50. The molecular weight of tetraethyl titanate is about 228.1. As discussed above, Shirakawa discloses in organosilicon compounds having a molecular weight of 150 to 1500. When the organosilicon compound of Shirakawa is used as the polyether trimethoxysilane of Xu, the mole ratio of organosilicon compound to metal alkoxide therefore ranges from about 0.003 (0.02 * 228.1 / 1500) to about 76 (50 * 228.1 / 150), encompassing the range recited in claim 1. See MPEP 2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976);”
In light of the above, the use of the organosilicon compound of Shirakawa as the polyether trimethoxysilane of Xu meets the limitations of the compositions of claims 1 and 3-7, as well as the method of claim 9 and the coated substrate of claim 12. It would have been obvious to one of ordinary skill in the art to use the organosilicon compound of Shirakawa as the polyether trimethoxysilane of Xu, since Shirakawa discloses that the organosilicon compound can be a polyether trimethoxysilane, and that it is a suitable organosilicon compound for use in abrasion- and fog-resistant coatings.

Claims 10-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Xu in view of Shirakawa as applied to claims 1, 3-9, and 12 above, and further in view of Kadowaki (JP 1-223175 A).
The discussion of Xu and Shirakawa in paragraph 5 above is incorporated here by reference. Xu and Shirakawa disclose a method and coated substrate in accordance with claims 9 and 12, where the coating imparts abrasion and fog resistance to the substrate. Xu discloses in paragraph 2 that the substrate can be metal, but does not specifically disclose that the substrate can be aluminum, and/or a fin material for a heat exchanger.
An English-language machine translation of Kadowaki, which was attached to the office action mailed 9/1/22, has been used in setting forth this rejection, and the page and line numbers referred to herein are those of the machine translation. 
	On lines 4-7 of page 2, Kadowaki discloses a method for producing a fin material for a heat exchangers, comprising forming a coating film on the surface of a thin aluminum plate. From the second to last line of page 1 through line 3 of page 2, Kadowaki discloses that the coating comprises a hydrophilic (water-absorbent) resin and titanium alkoxide, as in the composition of Xu and Shirakawa. The coating of Kadowaki further comprises a ceramic powder. 
	It would have been obvious to one of ordinary skill in the art to further include the ceramic powder of Kadowaki in the composition of Xu and Shirakawa, and to use the resulting coating on an aluminum fin material for a heat exchanger, meeting the limitations of the method of claims 10-11 and the fin material of claims 10-11 and 13, since Kadowaki teaches that coating compositions comprising a hydrophilic polymer, titanium alkoxide, and a ceramic powder as suitable coating compositions for aluminum fin materials of heat exchangers, and teaches on page 1 that the coated materials have excellent mold resistance and insect resistance.

Response to Arguments
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive. Applicant argues that Xu and Shirakawa “fail to achieve the superior results as disclosed in the present application”. It is noted that the claims do not recite any properties of the claimed compositions, methods, and materials. While applicant could overcome the prima facie case of obviousness set forth in the rejections through a showing of unexpectedly superior results, applicant has not met the requirements laid out in MPEP 716.02. In particular, applicant must demonstrate evidence of unexpected results commensurate in scope with the claims. See MPEP 716.02(d). In this case, the claims allow for the hydrophilic slippery treatment agent to contain broad classes of organosilicon compounds and any metal alkoxide compound, in any concentration as long as the mole ratio falls within the claimed range. The inventive examples, in contrast, use compositions comprising specific compounds in specific amounts, prepared via the use of the specific solvents, coating methods, and drying conditions. Applicant has not provided sufficient evidence or reasoning to allow one of ordinary skill in the art to conclude that superior results would be maintained for compositions comprising the full scope of claimed organosilicon compounds and metal alkoxides, and coating methods. And. The open-ended “comprising” language of claim 1 also allows for the claimed compositions to comprise any amount of any additional additive, including those which might be deleterious to the properties of the desired hydrophilic slippery coating. Applicant therefore fails to overcome the prima facie cases of obviousness set forth in the rejections.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C GOLOBOY whose telephone number is (571)272-2476. The examiner can normally be reached M-F, usually about 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C GOLOBOY/Primary Examiner, Art Unit 1771